       Case 2:20-cv-00204-JAT Document 39 Filed 08/21/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Ramina Johal,                                       No. CV-20-00204-PHX-JAT
10                     Plaintiff,                        ORDER
11   v.
12   United States Life Insurance Company in the
     City of New York,
13
                       Defendant.
14
15          Pending before the Court is the parties’ stipulation to seal all briefing on Plaintiff’s
16   to-be-filed motion to take discovery and supplement the record. (Doc. 38). This request
17   will be denied.
18          The only basis to seal offered is that Plaintiff’s medical records are “highly
19   sensitive, personal and confidential.” (Id.). While the Court is sympathetic to Plaintiff,
20   the Court has a duty to make the public record available to the public. See Foltz v. State
21   Farm, 331 F.3d 1122, 1135 (9th Cir. 2003) (“In this circuit, we start with a strong
22   presumption in favor of access to court records and requiring the district court, prior to
23   sealing to, consider all relevant factors, including: the public interest in understanding the
24   judicial process and whether disclosure of the material could result in improper use of the
25   material for scandalous or libelous purposes or infringement upon trade secrets.... After
26   taking all relevant factors into consideration, the district court must base its decision on a
27   compelling reason and articulate the factual basis for its ruling, without relying on
28   hypothesis or conjecture.” (internal quotation and citation omitted)).
       Case 2:20-cv-00204-JAT Document 39 Filed 08/21/20 Page 2 of 3



 1            The Court anticipates that the motion to seek discovery will focus on the law and
 2   facts about Defendant’s claims handling. For these two entire topics, the stipulation offers
 3   no basis to seal.
 4            Further to the extent the stipulation seeks to protect: “Ms. Johal’s personal
 5   identifiers, such as her full name, address, date of birth and Social Security number” (Doc.
 6   38 at 2) the parties may redact this information in all exhibits without further order of this
 7   Court.
 8            Finally, as to Plaintiff’s contention that the motion response and reply should be
 9   sealed to protect Plaintiff’s medical information from public view,
10                    …this rationale is both overgeneralized and substantively insufficient.
              “[G]eneralized statements supporting sealing are inadequate; a party must
11            articulate specific facts to justify sealing, and must do so with respect to each
              item sought to be sealed.” Krieger v. Nationwide Mut. Ins. Co., 2012 WL
12            1623158, *1 (D. Ariz. 2012) (internal quotation marks omitted); see
              also Kamakana, 447 F.3d at 1184 (“Simply mentioning a general category
13            of privilege, without any further elaboration or any specific linkage with the
              documents, does not satisfy the burden.”). Moreover, although the
14            documents are largely composed of Plaintiff’s medical records, in which
              Plaintiff has a privacy interest, Plaintiff has placed his medical condition at
15            issue by filing this ERISA action. Krieger, 2012 WL 1623158 at *1
              (“Plaintiff put his medical condition at issue when he filed for benefits. The
16            mere assertion that Plaintiff considers medical and personal information
              sensitive does not amount to a compelling reason to seal.”); Young v. Liberty
17            Mut. Group, Inc., 2014 WL 6886018, *2 (D. Ariz. 2014) (“[G]iven the
              centrality of Plaintiff’s medical condition to the case, Plaintiff’s privacy
18            interests are not a compelling reason to seal the records from public access.
              Accordingly, the Court will not seal materials containing Plaintiff’s medical
19            information.”)… Considering the [] importance of the medical records to the
              case, Plaintiff’s privacy interest does not outweigh the “public interest in
20            understanding the judicial process.” Kamakana, 447 F.3d at 1181.
21
     Culver v. NXP USA Inc. Long Term Disability Ins. Plan, No. CV-18-02205-PHX-DWL,
22
     2019 WL 1452992, at *2 (D. Ariz. Apr. 2, 2019).
23
              Accordingly,
24
     ///
25
     ///
26
     ///
27
     ///
28


                                                    -2-
     Case 2:20-cv-00204-JAT Document 39 Filed 08/21/20 Page 3 of 3



 1      IT IS ORDERED that the stipulation to seal (Doc. 38) is denied.
 2      Dated this 21st day of August, 2020.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           -3-
